Earl Warren: Mr. Knapp, you may proceed.
James W. Knapp: Thank you. At the recess I was speaking I believe of the evidence of intent which is important, because we maintain that this is a jury question, a question for the jury to decide whether this man had decreed this position, the intent in his mind at the time he was approached by Marshall. And in that respect the evidence which I have read from the record I think conclusively proves that at the time he was first approached he was given an opportunity to say I have nothing to do with this traffic, but he didn't. He was like the merchant who when you walking and ask him for something says I don't have it, but come back. He's ready to sell it to you. It maybe an article he'd never even heard off, but he's convinced that he's able to purchase it and resell it at a profit. Now that's what this man was doing. He may not have had, and as he said, a ready market because -- a ready source rather, because his previous source he had had some difficulty with. But he thought he knew where he could get and he said to him come back and they exchanged telephone numbers. And thereafter, the witness Marshall testified about further meeting at which they drove around Brooklyn looking and talking and discussing the possible sources of narcotics and how the petitioner had gotten out of his car and went around the block or around the corner and came back and said he thought he had seen someone. Now --
Felix Frankfurter: Do we think that from that conversation, from that evidence that you read if a federal judge had presided in this case, commented on the fact that he could have withdrawn the jury, of course you need not to, (Inaudible) but from this conversation, do I to infer that what's his name, Masciale was in the business of procuring narcotics? Do you think that conversion is enough basis for allowing a jury to deduce that this man was in the business of trafficking narcotics, do you?
James W. Knapp: Your Honor, please I don't know whether that conversation would go so far as to say he was in the business.
Felix Frankfurter: When you said it's like a merchant you go into a grocery store and you say have you got some (Inaudible) he says I happened to be out of it today, but I will get you this. So that's just like this?
James W. Knapp: Well, it is very close to it, because he certainly a man who has said, I have sources. I have had some trouble with my sources and I know other sources where I can get it.
Felix Frankfurter: Did he say that in this conversation? Just read where he says that.
James W. Knapp: Yes sir. Mr. Masciale told me primarily he was a gambler. He was not narcotics trafficker as such. That his business was mostly gambling, but he knew the right people in the narcotics traffic and he said that up to a week ago prior, prior to January 14th he knew had a very good source which could supply me with excellent quality of heroin, but that somehow he had a falling out with these people. So he said that he had a source. I think you might readily infer from that he might have been in the business.
Speaker: What page?
James W. Knapp: That's page 7 Your Honor and he said further that he knew someone whom he considered high up in the narcotics traffic, to whom he would introduced me and that I would be able to get, and I can quote this, 88% pure heroin, certainly indicates that he thought he knew where he could go to get it even though his prior source he had had a falling out with. So and his --
Felix Frankfurter: Is it apparent from agent's testimony that he initiated the talk, the agent initiated the talk?
James W. Knapp: I should think Your Honor that it is a fair inference that if you mean by initiated whether he asked the defendant. He might not have asked him in so many words, can you get me narcotics, but he did say and he should tell me right away if he's not the person to see. Now that certainly implies he is really asking, there is no -- I don't think there is much dispute about that, sir. Now the petitioner said he needed money. He admitted telling Marshall that he needed money. He needed money, because he had to pay his lawyer. He admitted telling Marshall that he had learned about narcotics traffic through his big gambling contacts, although he did blame that on Kowel. He admitted his gambling convictions. He admitted a conviction for conspiracy to rob on -- that was his direct testimony, and Seifert, the other actual procurer or the actual middleman testified that he was to make a $100 from this transaction and that he would take care of the petitioner and that he did give him $50. So there is some evidence. He admitted that he had prior been a gambler which connects with his first statement to Marshall and Seifert at least produced evidence stating that he had gotten money out of this transaction. So that when you take his admissions plus the evidence of Seifert, there is certainly some corroboration for the idea that he was telling Mr. Marshall exactly the truth of this original conversation. Now there were some subsequent conversations after January 14th and leading up to March 1st, the day when they finally made contact with Seifert who obtained and procured the narcotics on the 2nd of March. Now in this respect of the petitioner did locate Seifert and --
Speaker: (Inaudible)
James W. Knapp: Yes sir, that evidence was adduced by the defendant on cross-examination of Marshall and that evidence certainly indicates that the petitioner Masciale had previously been engaged in narcotics or that he was certainly interested in engaging in narcotics at the time of meeting of January 14th. Now there is further in the records of government chemist testified that quinine is used as an adulterant for heroin and so that the 700 –-
Speaker: (Inaudible)
James W. Knapp: -- as an adulterant for heroin. So that in that respect he at least is on the fringes of the narcotic business producing 700 ounces of quinine and selling it and plus the testimony that he had told Kowel that if he ever anyone who was interested to bring him over and Kowel said let's go see Chappie, naturally.
Speaker: Why (Inaudible)
James W. Knapp: Yes. So that there is evidence in the record, in the form of Marshall's testimony as to what he was told by Kowel that the defendant had prior intention of engaging in the narcotics traffic. Now during these six weeks, Your Honors, there were numerous contacts between --
Speaker: Can I ask you a question?
James W. Knapp: Certainly.
Speaker: Can I ask you in here argument here (Inaudible).
James W. Knapp: I think so. Once he raises the issue of entrapment.
Speaker: He raises the issue of (Inaudible) what is it that you don't subscribe?
James W. Knapp: I don't subscribe to Judge Frank's rule of view, because I don't think Judge Frank allows a scope to the jury that the jury is entitled to have on the evidence. The question is whether the evidence shows a predisposition, a willingness to engage in this traffic.
Speaker: (Inaudible)
James W. Knapp: Yes sir, as to Marshall.
Speaker: (Inaudible)
James W. Knapp: Well, I mean as to his dealings with Marshall. We are speaking of his dealings with Marshall, yes, sir.
Felix Frankfurter: Do I understand you to say that there is evidence that Marshall had reason to believe that this man who was a – was a violator of the law against narcotics and this is really a mean of getting evidence to establish that fact?
James W. Knapp: Yes, sir.
Felix Frankfurter: What is that evidence?
James W. Knapp: What is the evidence in the record on page 18 which Mr. Justice Whitaker read, page 18 of the record -- yes sir, right begins almost at the top of the page.
Felix Frankfurter: Was that evidence -- this is what Kowel told me, is that it?
James W. Knapp: That is right. This is what Marshall said Kowel told him.
Felix Frankfurter: Was Kowel a witness?
James W. Knapp: No sir. Kowel was not a witness.
Felix Frankfurter: Was he still a government agent?
James W. Knapp: Apparently not at that time.
Felix Frankfurter: But the government did call him?
James W. Knapp: As a matter of fact Your Honor I would like to suggest that at that time the evidence indicates that the government did not know where he was and he was not available.
Charles E. Whittaker: This record here was on page 18 there is something (Inaudible) cross-examination by counsel?
James W. Knapp: That's right sir. That is correct and on cross-examination with respect to Mr. Justice Frank read his question, I would like to refer the Court to page 16 of the record cross-examination by Mr. Lockeruba who is Jack Kowel? Jack Kowel was a special employee of mine. Special employee of yours? Yes sir. How long a time have you known Jack or Jeck Kowel? Very short time prior to January 14th. Would you say a short time being two months? Answer, I doubt if even that long perhaps only and he's broken into question; less than two months, answer; less than two months. So there is an indication there that he'd only known Kowel for a short time. On page 17, he stated how did you meet Jack Kowel? He came into my office one day and he again the question; voluntarily, answer; voluntarily of his own free will, answer; of his own free will. So and there is further evidence on top of page 17 that he was only paid expenses so while this man has designated as a special employee he is actually an informant who is receiving some expense money from the government and I don't mean to say that --
Felix Frankfurter: I mean (Inaudible) we are only getting the expenses but if this time and later the government was not willing to tell about (Inaudible) narcotics, is that it?
James W. Knapp: I understand that to be the case, you know and it certainly is – it seems that way from this record. I understand that he is man who from this record that came into the office voluntarily and gave this information.
Felix Frankfurter: Is that all we have about him (Inaudible)
James W. Knapp: The next question is Kowel.
Charles E. Whittaker: Kowel (Inaudible)
James W. Knapp: Kowel –-
Charles E. Whittaker: Kowel (Inaudible) and he has this conviction, and not --
James W. Knapp: No sir. Kowel was not an addict. As a matter of fact I believe that on the page -- record page 19, you'll find that Marshall was cross-examined about that. Question; did he have a prior record, answer; none that I could find; none that you could find? In other words, I looked it up or I checked it in our files and he had no previous conviction as to any narcotics violations. I see so that you limited yourself to any narcotics convictions or that your record showed under the name Jack Kowel. That is correct. Did you take his fingerprints? No, I did not. Now the defendant has testified that he knew this man Kowel under a different name, but at least as far as the government's check of the man Kowel under the name of Kowel it produced no records of having had any narcotic addiction or having ever been engaged in the trafficking. Now as far as the testimony is concerned, the record indicates that the government did not know at the time of trial where Kowel was because he asked indeed -- in the cross examination the defense attorney asked do you know what the address of this Jack Kowel is, answer right now sir, question, at that time? I did know at that time, yes sir, I cannot remember. Now it was somewhere in the Bronx of Dunhill Road. Would have it been 116090 (Inaudible) Avenue in the Bronx? It could be. I cannot be certain, I was there once. Do you know where this person is now? Answer the last I heard he was supposed to be in California somewhere. Then there are questions about him being married and having -- and the witness answers he was married, his wife had tuberculosis, he had two children, and I think he had a boy and a girl. He was afraid that the boy was also contaminated with the disease and the last time I saw him I think it was in the Spring of 1954 when he told me that his wife was due out of the sanitarium very shortly that New York was not the place for him and he got a job as a truck driver or something like that on the West Coast where he and his wife and kids would be much better off because of tuberculosis. And the defendant cross examining asked as a matter of fact did not he leave his wife and children and go to the West Coast by himself. The answer was, it is possible, I do not know. So that, I think the record is clear here that the government did not know where Kowel was. It was unable to produce Kowel and that is the reason why evidence was adduced to contradict the defendant in his own testimony of his relations with Kowel. Now the government seriously contends with respect to the other contention of the defendant or this petitioner which seems to be that he must escape solely on the basis of his own testimony of his relations with the informant Kowel. You see as I understand it is because he has had two horns here. One he says I was entrapped by Marshall and secondly he says, well, before I was even entrapped by Marshall I was entrapped by informant Kowel. Now the record isn't too clear as to exactly Kowel's position with respect to his employment, if you call it employment, by the government. That certainly leaves some doubt as to exactly when Marshall first met Kowel and whether at any time prior to January 14, there were any discussions with respect to the defendant Masciale and he did testify however as to the duties of Kowel. a question was asked on the page 16 of the record, were the duties of Jack Kowel to locate people who know something about narcotics? Answer not in the true sense of the word. There were other circumstances involved as far as Kowel was concerned. So we are in an area there which there is uncertainty as to just when Kowel came into the picture as far as the government is concerned, but in any event he cannot escape on his own testimony. In the first place, he has the burden of proving the entrapment and his testimony is a testimony of a defendant who has been shown to have been willing almost to the point of being anxious to please Marshall on the first contact. He is a man who said that he knew of narcotics sources through his gambling context. He had been convicted twice of gambling and his whole defense was that, well I was entrapped by this man who is not here, the man the government couldn't bring. Now we think that the jury could have reasons to disbelieve the petitioner's own testimony. In the first place, he is a party partly interested in the lawsuit and his own actions, as I pointed out, his actions and ready acceptance of the possibility of selling narcotics of his continued meetings with Marshall, and of the fact that he himself testified on one occasion, he even took $200 from Marshall and went out somewhere along and the statement of Marshall he is going to buy narcotics for me. And he came back and he gave the money back, but he explained that, he said, I just wanted to make it to appear that I was still interested in this, and he blames it all on Kowel. He says that Kowel wanted me to string him along. He wanted me to keep him going here, because it would hurt Kowel if I pulled out. And so his -- all of his actions, everything he does he blames on the other fellow, but still the actions, are the actions of a person who is interested in getting narcotics. Now when you get right down to it, he needed money. He admitted it. The record shows he was paying for this. He brought out on redirect Record 93 that at the time he was unemployed. Now the petitioner even went so far on cross-examination, Record 86 and 92 to admit that Kowel was completely out of the picture when he first approached Seifert. Now if he was stringing Marshall along for Kowel's benefit and so forth, why would he then after Kowel was completely out of the picture, no longer had anything to do with this transaction as he so testified? Why then did he get Seifert and continue the -- and sell the narcotics, arrange with the sale of the narcotics, and he was active in that. On the morning of March 2, he was present at the time the agents met Seifert and there were some discussion. Seifert wanted $400, the agents didn't know whether to give it to it and finally Seifert said, I'll take $200 and go get it. Well, he didn't know whether to trust him with the $200, after all he is the fellow they just met the night before. And the petitioner says, I'll vouch for you, I'll lend him my sister's car. And he gave him the sister's car and the agent and Seifert used the car to go locate the narcotics and finally picked it up.
Felix Frankfurter: How many meetings were there between Marshall and Masciale after the initial meeting on January 14th?
James W. Knapp: The record shows Marshall was saying 10, either by telephone or in person. They were not in person, but I mean there were 10 contacts and I think the record on the petitioner's own testimony makes up approximately 10 contacts.
Felix Frankfurter: And does the record indicate how many of the subsequent meetings face to face, I mean Marshall and Masciale or as Masciale's initiation?
James W. Knapp: Well, certainly the meeting of March 1st was at Masciale's initiation. He called him up and said that he had someone.
Felix Frankfurter: All right. There is any doubt that he, in my point of view committed his crime, but in the doubt of (Inaudible) justify that (Inaudible) problems in any cases, otherwise, there wouldn't be any problems in the past, the question is who -- who started the problem. I'd like to know if the record shows how -- what the evidence is, that after the January 14th meeting Masciale was the addressing party or the initiating party or the compelling party?
James W. Knapp: Well, in the next meeting, as I understand it both the government and the defendant agree that as far as the next meeting was concerned that it was initiated by Marshall, and there are undoubtedly several meetings that were initiated by Marshall, and several by the defendant either through the -- actually the petitioner is the only one that testifies as to the contact where he took the money to go get narcotics and came back to set a trail. And he testified that was by accident that he met him at 1st street and 1st Avenue and it wasn't by full arrangement.
Felix Frankfurter: When he said, after the January 14th meeting, the next meeting, Marshall continued to be acted; he was the propelling cause, wasn't he?
James W. Knapp: Yes sir, Marshall's testimony is that he did ring up the defendant.
Felix Frankfurter: He went after him, didn't he?
James W. Knapp: Yes, he went after. He went --
Felix Frankfurter: And as he initiated the talk, he got him interested and he went after him (Inaudible)
James W. Knapp: That's right. He went -- he asked even gambler second time and they eventually – I believe the court --
Felix Frankfurter: Evidently Masciale wasn't so ready and so living that that he took the ball (Inaudible)
James W. Knapp: Yes, but in every -- well I think, Your Honor I can't find it exactly in the record, but I think the petitioner's own testimony was to the effect that the Marshall did say, are you going to get the ball rolling for me? And that he said, well, I am trying. Now, his answer in every case was I am trying or I haven't got a source. He never said, no, I am not going to have anything to do with it.
Felix Frankfurter: Nobody is suggesting that this fellow was a resisting person throughout the process else there wouldn't have been a prosecution. The question is (Inaudible) as I understand it. My point of view is how whether the government initiated, and how compelling it was to get the people considering the fact they're not potential criminals to add to the list?
James W. Knapp: Well, as I pointed out in the first contact, the first contact was by the government through the informant Kowel, the second contact was by Marshall by telephone and then he went over and saw him.
Felix Frankfurter: Then, he thought again and then he said what about it?
James W. Knapp: And there were other contacts some of which were initiated by Masciale and the final contact which resulted in the meeting with Seifert which resulted in the buy was made by Masciale. So that you have in that instance some where the government started, some where Masciale started, so that -- Now to get back to Kowel's testimony, I mean to the petitioner's testimony with respect to Kowel, we say that, that is proper question for the jury to decide on the proper instruction and no question has been raised with respect to the instructions given by the court in this case. And we say that the jury might well disbelieve this man. They are not bound to believe him. His testimony doesn't have to be accepted as gospel, particularly under these circumstances in that there is testimony from which the jury might disbelieve his story of blaming everything on Kowel and if you get to that point and you say we don't believe him and we don't think Kowel initiated, we think that he did. We don't believe that testimony at all about Kowel. You have another testimony of entrapment by Kowel and the jury that justified in convicting him. He has a burden of establishing to the jury that he was in fact entrapped by Kowel. And that decision is strictly a jury question of whether they believe this man, especially in view of the contradictions in his story. The reasons why they -- plenty of reasons why the jury didn't believe him and that is all we say that, that's a jury question, and the government doesn't take the position Your Honor that every entrapment case is a jury question at all. But, we say that in this case, it certainly was a question for the jury to decide whether he was in fact entrapped by Kowel and if they found that he was not, they didn't believe his story, then there was a further question from which they could find that he was as far as Marshall was concerned ready and willing to engage in the narcotic trade. Now, my second --
Felix Frankfurter: Is the judge – did the judge charge the jury (Inaudible) give the court any guidance about (Inaudible)
James W. Knapp: Yes sir, I believe he did.
Felix Frankfurter: You have to mention that.
James W. Knapp: I think it is on record, page 103. Now, I will go back to the middle of the page. Now, I will go back to that subject that I mentioned at the outset. This question of entrapment, and I do that because as I must remind you that defense does not dispute the transactions related by the government witness as the sale delivery. Defendant's case turns upon this question of whether he was induced being first otherwise not inclined to disobey this branch of the law that he was induced to do it first through interviews with this person who has known to us by two names, Jack Kowel and Jack Kowalski. Then he goes on about Marshall. Since Kowel was not a -- over to Page 104, he told you at great length of a series of interviews, this is at the top of the page in the middle of this first full paragraph on Page 104, he told he had great length of a series of interviews, personal and over the phone, between him and this man, Kowel that preceded the interview of January 14. And thus we have the defendant's version that this purchase was suggested to him by the government. Now the next paragraph, since Kowel is not a witness and Marshall has told you that Kowel was there, you may wish to accept the defendant's version of Kowel's initial suggestion to him.
Felix Frankfurter: What does that mean that Kowel (Inaudible)
James W. Knapp: Since Kowel is not a witness --
Felix Frankfurter: (Inaudible) the Kowel that meeting, so Kowel and Marshall, Kowel's defendant (Inaudible)
James W. Knapp: Well, in other words, the government certainly has admitted that Kowel was in the picture, through Marshall's testimony places, Kowel was in the picture and there's no question about that, but it does say that you may wish to accept the defendant's version. So it was -- it did go to the jury on that question of entrapment. And that's, what we say now the issue of willingness I think has been covered in my general discussion here that was our second point and we say that readiness and willingness isn't enough because it goes to the mental process of the man at the time of the initial discussion and that as the Sorrell's case points out, he is not entrapped unless he is an innocent person. That is one of the natures of entrapment. He not only must be approached and induced and incited and I say that I think there was very little incitement or inducement here by Marshall. But still he has the burden of showing or rather government has the burden of showing that he is the person who was not an innocent man. When, that in considering that question of what his mental process was at the time he entered into this, it's a jury question, it's a question in fact based upon all the facts and circumstances surrounding the case. You have to look at all the dealings that the jury has to and it's a jury question for him to go into and what was this man thinking of when he was first approached?
Felix Frankfurter: Did you say that government is burdened to show that he was innocent?
James W. Knapp: The cases so say that, the Circuit Court cases so say, but the Sorrell's case doesn't exactly say it's a government's burden.
Felix Frankfurter: What kind of a burden is it?
James W. Knapp: Well, I think it's merely a burden based on all of the evidence in the case. I think it's really a jury question.
Felix Frankfurter: I don't what burden means (Inaudible)
James W. Knapp: Well, I'm not certain that if there are other means other than showing evidence from which a jury might find relating to his mental process. So I think you can take that from all of the facts in the case and as a matter of the fact the way I read the Sorrell's case that when he puts an entrapment, he opens the door to all natures of proof by the government relating to his mental processes. I see my time is up now.
Merrell E. Clark, Jr.: May it please the Court. I would like to comment just a minute on this question of burden. It's quite true as Mr. Knapp said that Sorrell's case doesn't discuss it. The rule which the Second Circuit has announced and followed in this case and which I submit is the correct rule, is that once the defendant proves inducement by the government, the government then has the burden of meeting the Sorrell standard, that is the government then has the burden and at the same degree of proof that the government must satisfy in any criminal case, the burden of showing that the defendant was not a person otherwise innocent. In the opinion below here, majority opinion, at Page 115 of the transcript, the majority says we think it plain that this is a case in which both the sale and the conspiracy were induced by Marshall, a government agent and that being so, the burden was on the government by way of reply to the defensive entrapment to prove a sufficient excuse for the entrapment. Now in proving that sufficient excuse I submit that it is not enough to show as Mr. Knapp has urged the mental process of the defendant. I think that is a very slim and insubstantial standard by which to judge guilt or innocence. A man maybe easily persuaded, he may as Mr. Knapp pointed out in the record here need money.
Speaker: Well, there is no issue between (Inaudible) as I understand Mr. Knapp there is no issue on that between you as far as the standards are concerned?
Merrell E. Clark, Jr.: I had understood Mr. Knapp to say Mr. Justice Harlan that if the government could show that in the defendant's mental process, he was not an innocent person then the defense of entrapment is rebutted and I take issue with that. I think his mental process -- I think his mental process is not the test, perhaps I've misstated.
Speaker: I understood you to say that there was not proved in this record that the jury could reasonably find that this man was engaged in narcotic activities (Inaudible) agree with you of this case for this man.
Merrell E. Clark, Jr.: Well, sir if that's the fact then we certainly, we agree on that.
Speaker: That's (Inaudible) but that's what I understood he say.
Merrell E. Clark, Jr.: Well, then let me go further, I certainly accept that as my view of the case too and I go further and say that the expression of willingness at the first meeting between the government agent and the potential defendant, that expression of willingness is not evidence itself of prior dealings in narcotics and whether we differ about that I don't know.
Speaker: He's got more than that, he's got the second conversation.
Merrell E. Clark, Jr.: He has here, what I consider the evidence how much the court below the line the evidence of the second conversation at which the defendant, so both sides testified, expressed himself as willingness to take the ball and to run with it. Now my opinion that's the only substantial evidence in the case as to the defendant's mental attitude or his past activities or anything else and I say that is insufficient.
Felix Frankfurter: As I understand you say that the question isn't – that the jury must find him to look in his mind and I think for the mind the (Inaudible) and they could find that as a matter of a fact he's not unwilling to push, and in his mind he was ready to act on the suggestion by the government that by the entrapment, look at this, the effect of –-
Merrell E. Clark, Jr.: I'd say it does not.
Felix Frankfurter: That's why you do (Inaudible)
Merrell E. Clark, Jr.: I think so.
Felix Frankfurter: You do clash with him that you just prove entrapment (Inaudible) the jury may find no exception, if they find for the matter of the fact, that the mental state of that man would be controlled one side, but (Inaudible) quite to say management involved to propose that (Inaudible) he must make a speech or manifest opposition and this is the method to be in practice government agent take the initiation, no prior evidence that the man wanted to (Inaudible) doesn't disprove that the government really thinks it's (Inaudible) that's your --.
Merrell E. Clark, Jr.: That's correct, yes sir, and --
Felix Frankfurter: -- which is the very different thing from saying if you find that he's seemed already at (Inaudible) in proper proposition during the returning (Inaudible) that's been there for his (Inaudible).
Merrell E. Clark, Jr.: Sure Your Honor and I think it goes right back to this question of otherwise innocent. This man or any man might go through his entire life without the improper suggestion having ever been made and if that's state of the record I'd say he was entrapped. If on the other hand you can start preparedness or if you can show past conduct or any facts outside of his mental condition then that evidence is relevant and maybe introduced to rebut the evidence --
Felix Frankfurter: That must have (Inaudible)
Merrell E. Clark, Jr.: Exactly sir, exactly sir.
Felix Frankfurter: (Inaudible) somebody and he get you going, get you going, that's what your position is?
Merrell E. Clark, Jr.: Yes sir.
Speaker: I might totally have misunderstood Mr. Knapp, but there is a difference between them.
Merrell E. Clark, Jr.: I don't know if there is not Your Honor, and if there isn't, I am pleased that there isn't --
Speaker: That you are actually (Inaudible) --
Merrell E. Clark, Jr.: Yes sir (Attempt to Laughter) Now, on the question of Kowel --
Earl Warren: Well, give me a little more to it than that though in this, (Inaudible) actually testified that in the first conversation, he said we fell bad in the talking about narcotics immediately.
Merrell E. Clark, Jr.: Yes sir.
Earl Warren: And the defendant told me that he didn't have any contacts right now but he had had some contacts in his work, it wasn't in narcotics primarily, he was a gambler, but he used to know where has he been get the first class heroin and he thought he might set up some connections again.
Merrell E. Clark, Jr.: Yes sir.
Earl Warren: Now, that was at the very first time they met, wasn't it?
Merrell E. Clark, Jr.: First time Marshall met that time --
Earl Warren: (Inaudible) right into talking along those lines and he sort of (Inaudible)
Merrell E. Clark, Jr.: Yes sir.
Earl Warren: Now, don't you think that when you take into consideration the fact that this man Kowel had told Marshall that he had once been an intermediary between the defendant, and another man for $800 worth of narcotics, and that he was in that business, the fact is – it goes to the question as to whether or not he was induced into doing this thing?
Merrell E. Clark, Jr.: Your Honor, let me answer the thrust of your question first.
Earl Warren: Yes.
Merrell E. Clark, Jr.: I don't think the willingness goes to the question or it should be permitted to go to the question, absent evidence of conduct or preparedness. Now, I do have to disagree with you about the statement of fact, quinine which was the question, quinine is not a narcotic, anybody can buy it in the drug store, there is no crime involved in selling it. There is no crime involved in selling quinine which was the particular article which Kowel had said, the defendant had previously sold.
Earl Warren: So it wasn't a narcotic?
Merrell E. Clark, Jr.: No, it's not a narcotic Your Honor.
Earl Warren: I beg your pardon then?
Merrell E. Clark, Jr.: It is used by persons in the narcotics business to weaken the strength of a narcotic in the same way you might water a whisky. That's its purpose. So that even if it were true what Kowel said and the evidence, says the evidence of course, even if it were, and I think the proper terms is substantially and competent evidence from which the jury might have found that my client did sell the quinine. It was nearly going to do it and I don't think it bears on the question of whether he trafficked in narcotics or not.
Hugo L. Black: I thought it was narcotics (Inaudible) and he said he told me (Inaudible)
Merrell E. Clark, Jr.: Yes sir, it is. I think this sir, I think again giving it the weight which you say evidence should be given, it is not substantial evidence from which a jury could have found that he was engaged in narcotic business. And I think it is that bit of evidence, if it is evidence at all on this issue, is the only (Inaudible) evidence it's in the record of any conduct on the defendant's part with the narcotic business, and even that is the solicitation if you will of offers and doesn't indicate that he was actually engaged in the business.
Hugo L. Black: (Inaudible)
Merrell E. Clark, Jr.: Well Your Honor, frankly I am not sure this was in fact should be given it. It wasn't discussed by the court below and hasn't been in issue in the case until now. It is clear what he was saying, it was induced by the defendant's attorney on cross-examination. It's relevant in the sense of showing what led Marshall to the defendant. I myself, the question has been raised at all would have got a proper instruction to the Jury, would have been that they should not accept it as evidence of the truth of the statement, but merely as evidence that that remark was made to Marshall and then he then approached the defendant. But I don't think that for purposes of reviewing the record, it is efficient for saying that was substantial and competent evidence in which the Jury could have found that the defendant was in the narcotics business.
Speaker: I am puzzled why you so readily accept the Judge's charge as adequate in the process that you arguing the case. I would have thought you would have said that the Judge should have charged the Jury, that they could not find that this man who's well indicted, in the absence of finding that he was engaged in the business or had contacts with the business, there is nothing of that kind in the Judge's charge at all.
Merrell E. Clark, Jr.: Well Your Honor, to be frank about it, the reason for the strategy of the case if you will was that the prospects of ever writing at this court are so slim when you are appealing from the trial court, I was appealing to the Second Circuit, the charge was almost a verbatim quote from the Sherman case at that circuit which I think is a correct holding. And I was sure at that point, I turned out to be wrong, but I was sure at that point that if court followed the Sherman case, I would have won a reversal.
Speaker: For all events the question of charge is not before us, but you didn't raise --
Merrell E. Clark, Jr.: I didn't raise it below, I certainly not before you --
Felix Frankfurter: You went out to trial --
Merrell E. Clark, Jr.: No sir I was not.
Felix Frankfurter: You were assigned by the Court of Appeals.
Merrell E. Clark, Jr.: Yes sir.
Felix Frankfurter: To take charge of the appeal.
Merrell E. Clark, Jr.: Yes sir.
Felix Frankfurter: And you have the kind of control that should come before the Court of Appeals.
Merrell E. Clark, Jr.: Oh yes sir, I certainly did. I thought it was a correct charge.
Speaker: (Inaudible) don't misunderstand me I am not criticizing you, all I was just trying to make sure that I understood what your point was, what are those charges you made --
Felix Frankfurter: Well, there are exceptions to the charge along the lines of justice by Justice Carmen.
Merrell E. Clark, Jr.: No there were no exceptions taken.
Felix Frankfurter: Or that you would ask the Second Circuit to take note of the (Inaudible) group of charge on their own motion.
Merrell E. Clark, Jr.: Yes sir, I would have had to, that's true and then perfectly frankly I thought that in substance it was a correct charge and following the language of it, the Judge should have directed the entry of judgment of acquittal. Now, I do wish to make one comment again about the question of the man Kowel. I am not sure whether it's still conceded that he was an employee of the Government, I assume it is. I agree that there is a great deal of uncertainty about his approach to the defendant, when he approached the defendant, but I think it is clear that he brought the defendant and Marshall together for the purpose of discussing narcotics. And I think the very uncertainty which fills the record on the subject of how they met, what they talked about, what the defendant said, Kowel said, that very uncertainty creates the hole in the Government's case that I have mentioned before. How can you say a man is not otherwise innocent in regards to an illegal proposal when you don't know what the proposer said to him and you don't know what he said to the proposer and really Kowel approached him first. It's not fair to judge the defendant by his reaction to Marshall when you don't know how he reacted to Kowel.
Felix Frankfurter: Mr. Clark, before you sit down --
Merrell E. Clark, Jr.: Yes sir.
Felix Frankfurter: Let's think of the case like I knew about him, this Chappie Jack and I then sat down one of the (Inaudible), to discuss narcotics stress and (Inaudible). Is that a summary of the questions and answers, stronger the narrative clause --
Merrell E. Clark, Jr.: No this is the verbatim minute.
Felix Frankfurter: This is the verbatim, that's what I want to make sure.
Merrell E. Clark, Jr.: Yes sir, thank you sir.
Earl Warren: Mr. Clark the court is very much indebted to you for the service you've granted in this case not only to the defendant, but to the cause of justice regardless of how this case turns out. I want to thank you. We're are always comforted by the fact that lawyers are willing to give their time, their energy and their money to see that a man have due process (Inaudible)
Merrell E. Clark, Jr.: Thank you your honor, I am very grateful for that.
Earl Warren: And that we are grateful to you for the manner, fair manner that you presented the case of the Government which is also (Inaudible)